Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Meagher on July 13, 2022.

The application has been amended as follows: 
IN THE CLAIMS:


(Currently Amended) A processor system for rendering a multiuser virtual environment for a first user, the processor system comprising: 
-	a communication interface;
-	an input interface for accessing:
	-	at least two panoramic images, each of the panoramic images representing a different image-based background for the virtual environment for the first user for a different viewing position for the first user in the virtual environment;
	-	metadata defining viewing positions and viewing orientations of the first user in the virtual environment for which viewing positions respective panoramic images for the first user are to be rendered when a respective viewing position and a respective viewing orientation in the virtual environment is selected;
-	a processor configured to:
	-	for a first viewing position and a first viewing orientation of the first user, render a first panoramic image;
	-	in response to a selection of a second viewing position and a second viewing orientation of the first user, render a transition in the virtual environment for the first user to the second viewing position using the metadata, and at completion of said rendering of the transition, render the second panoramic image for the second viewing position and the second viewing orientation;
	-	using the metadata, generate transition data indicative of the transition to the second viewing position and the second viewing orientation, wherein the transition data comprises at least one of:
-	destination data defining at least the second viewing position; and
		-	trajectory data defining at least part of a non-linear trajectory of the first user from the first viewing position to the second viewing position;
	-	via the communication interface, output the transition data to enable another processor system which renders at least part of the multiuser virtual environment for a second user to establish, in the other processor system’s rendering of the virtual environment for the second user, an animated visual or video representation of the transition of the first user moving from the first viewing position and the first viewing orientation to the second viewing position and the second viewing orientation.


(Currently Amended) A processor system for rendering a multiuser virtual environment for a second user, the processor system comprising: 
-	a communication interface;
-	a processor configured to:
	-	when rendering at least part of the virtual environment for the second user, rendering a representation of a first viewing position and a first viewing orientation of a first user in the virtual environment from which first viewing position and first viewing orientation the virtual environment is rendered by another processor system for the first user;
	-	via the communication interface, receive transition data which is indicative of a transition by the other processor system to a second viewing position and a second viewing orientation of the first user in the virtual environment from which second viewing position and second viewing orientation the virtual environment is rendered for the first user and wherein the other processor system renders a first panoramic image for the first viewing position and the first viewing orientation of the first user, and in response to a selection of the second viewing position and the second viewing orientation of the first user, renders a transition in the virtual environment for the first user to the second viewing position and at completion of said rendering of the transition, renders a second panoramic image for the second viewing position and the second viewing orientation of the first user, the first panoramic image and the second panoramic image each representing a different image-based background for the virtual environment, wherein the transition data comprises at least one of:
-	destination data defining at least the second viewing position; and
-	trajectory data defining at least part of a non-linear trajectory from the first viewing position to the second viewing position; and
	-	using the transition data, establish an animated visual or video representation of the transition of the first user moving from the first viewing position and the first viewing orientation to the second viewing position and the second viewing orientation in the virtual environment for the second user.

(Cancelled).
12.(Cancelled).

(Currently Amended) A computer-implemented method for rendering a multiuser virtual environment for a first user, the method comprising: 
-	accessing:
		-	metadata defining viewing positions and viewing orientations of the first user in the virtual environment for which viewing positions and viewing orientations respective panoramic images for the first user are to be rendered when a respective viewing position and a respective viewing orientation in the virtual environment is selected;
-	at least two panoramic images, each of the panoramic images representing a different image-based background for the virtual environment for the first user for a different viewing position in the virtual environment;
-	for a first viewing position and a first viewing orientation of the first user, rendering a first panoramic image;
-	in response to a selection of a second viewing position and a second viewing orientation of the first user, rendering a transition in the virtual environment for the first user to the second viewing position using the metadata, and at completion of said rendering of the transition, rendering the second panoramic image for the second viewing position and the second viewing orientation;
-	using the metadata, generating transition data indicative of the transition to the second viewing position and the second viewing orientation, wherein the transition data comprises at least one of:
-	destination data defining at least the second viewing position; and
		-	trajectory data defining at least part of a non-linear trajectory from the first viewing position to the second viewing position; and
-	outputting the transition data to enable a remote entity which renders at least part of the multiuser virtual environment for a second user to establish, in the remote entity’s rendering of the virtual environment for the second user, an animated visual or video representation of the transition of the first user from the first viewing position and the first orientation to the second viewing position and the second viewing orientation.


(Currently Amended) A computer-implemented method for rendering a multiuser virtual environment for a second user, the method comprising: 
-	rendering at least part of the virtual environment for the second user, said rendering comprising rendering a representation of a first viewing position and a first viewing orientation of a first user in the virtual environment from which the virtual environment is rendered by a remote entity for the first user;
-	receiving transition data which is indicative of a transition by the remote entity to a second viewing position and a second viewing orientation of the first user in the virtual environment from which the virtual environment is rendered for the first user, and wherein the remote entity renders a first panoramic image for a first viewing position and a first viewing orientation of the first user, in response to a selection of the second viewing position and the second viewing orientation of the first user, renders a transition in the virtual environment for the first user to the second viewing position and at completion of said rendering of the transition, renders a second panoramic image for the second viewing position and the second viewing orientation of the first user, the first panoramic image and the second panoramic image each representing a different image-based background for the virtual environment, wherein the transition data comprises at least one of:
-	destination data defining at least the second viewing position; and
		-	trajectory data defining at least part of a non-linear trajectory from the first viewing position to the second viewing position; and
-	using the transition data, establishing an animated visual or video representation of the transition of the first user from the first viewing position and the first viewing orientation to the second viewing position and the second viewing orientation in the virtual environment for the second user.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims in a multiuser environment including a first device processing and rendering a user transition between select positions and orientations, sharing ,with a second device, data enabling rendering of the transition including visual animation or video of a representation of the transition of the first user moving between two panoramic images having different image based backgrounds (claims 1, 8, 13 and 14), which is not disclosed by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619